     Case 2:19-cv-01652-KJM-AC Document 14 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    Kristopher Stowe, an individual,                  No. 2:19-cv-01652-KJM-AC
10                       Plaintiff,
11           v.                                         AMENDMENT TO THE
                                                        SCHEDULING ORDER
12    Brad Alford, in his personal capacity,
13                       Defendant.
14

15

16                  Plaintiff Kristopher Stowe requests, ECF No. 10, to amend dates in the pretrial

17   scheduling order, ECF No. 9. Defendant filed a statement of non-opposition, ECF No. 13. Good

18   cause appearing, the court grants this request, as follows:

19
                    Description                         Existing Date               New Date
20
      Discovery Cutoff                             February 26, 2021         June 25, 2021
21    Expert Disclosures                           May 3, 2021               July 26, 2021
      Supplemental Expert Disclosures              May 17, 2021              August 9, 2021
22
      Completion of Expert Discovery               June 18, 2021             October 22, 2021
23    All Dispositive Motions Hearing Date         August 27, 2021           December 17, 2021

24
            This amendment does not alter any other portions of the initial scheduling order, ECF No.
25
     9. This order resolves ECF No. 10.
26
                    IT IS SO ORDERED.
27

28   DATED: February 22, 2021.
